—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered February 27, 1996, awarding plaintiff $150,000 plus interest, costs and disbursements, and bringing up for review an order of the same court and Justice entered January 23, 1996, which granted plaintiff’s motion for summary judgment, unanimously affirmed, with costs.
An assignee’s right to the proceeds of a life insurance policy are superior to those of its beneficiary (69 NY Jur 2d, Insurance, § 1032; Considine v Considine, 255 App Div 876). Since the subject life insurance policy, originally obtained to allow defendant to purchase plaintiff’s decedent / shareholder’s stock at the time of his death, was validly assigned to him pursuant to a stock repurchase agreement, defendant had divested itself of both ownership and beneficiary interest in such policy and such entire interest vested in decedent (Matter of Bernstein, 198 AD2d 222, Iv denied 82 NY2d 664). There was no evidence of an affirmative act by which the decedent demonstrated an intent that defendant remain the beneficiary (cf., Hunnell v Hunnell, 45 AD2d 521, affd 37 NY2d 931), decedent’s inaction during his final illness in completing insurance company forms failing to support any such intent. Accordingly, summary judgment was properly granted. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.